Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-9, 12-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7 of U.S. Patent No. 10,607,186. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 4 of the instant application is anticipated by claim 1 of the patent. Differences are that the limitation of  the instant application “receiving, at one or more processors, an indication of a trigger associated with the second entity” of the instant application is anticipated by “linking, by the one or more processors, the second entity to the plurality of agents of the first entity when in response to the indication of the trigger” of the patent claim where is obvious that the limitations of “linking the second entity to the plurality of agents of the first entity when a trigger is sent by the second entity” occurs after an indication of a trigger by a second entity.  The limitation of the instant application, “linking, by the one or more processors, the second entity to the plurality of agents of the first entity when in response to the indication of the trigger” is anticipated by “linking the second entity to the plurality of agents of the first entity when a trigger is sent by the second entity” of the patent claims.    
The limitation of the instant claims “providing, by the one or more processors, a software program configured to automatically initiating a message exchange over the electronic communication channel to the second entity” is anticipated by “providing a software program for 
The limitation of the instant application “automatically initiating, by the one or more processors, the message exchange over the electronic communication channel in response to receiving an indication that a condition for the message exchange has been satisfied by the second entity,” is anticipated by “automatically initiating the message exchange over the electronic communication channel in response to receiving the indication that the second entity is viewing the web page” of the patent wherein the “condition” of the patent claim is anticipated by “second entity is viewing the webpage”  Claim 4 of the instant application further defines condition for the message exchange includes the second entity accessing a web page associated with the first entity” is anticipated by the patent claims above.
The limitations of the instant application, “wherein initiating the message exchange includes automatically sending at least one of a plurality of messages previously stored in a repository for sending to the second entity upon satisfaction of the condition” is anticipated by “receiving, at a message repository, a plurality of messages from the plurality of agents of the first entity, wherein each of the plurality of messages is selected by one of the plurality of agents of the first entity for later communication to the second entity when the second entity views a web page associated with the first entity; storing, in the message repository, the plurality of messages prior to receiving an indication that the second entity is reviewing the web page” and the limitations of the patent “automatically initiating the message exchange over the electronic communication channel in response to receiving the indication that the second entity is viewing the web page, wherein the message exchange is initiated in a push mode by automatically sending at least one of the plurality of messages stored in the message repository to the second entity.”  These comparisons between the differences between the instant application and patent claims shows that they are obvious and satisfy the 1-way test for obvious double patenting.



	Claims 6, 13 and 20 of the instant application are anticipated by claim 4 of the patent as the claims are of the same scope.
 
	Claims 7 and 14 of the instant application are anticipated by claim 5 of the patent as the claims are of the same scope.

	Claims 8 and 15 of the instant application are anticipated by claim 7 of the patent as the claims are of the same scope.

	Claims 9 and 12 of the instant application are anticipated by claim 1 of the patent for similar reasons above for claims 1 and 4.

	Claims 16 and 19 of the instant application are anticipated by claim 1 of the patent for similar reasons above for claims 1 and 4.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  A thorough review of the prior art fails to disclose or render obvious, “automatically initiating, by the one or more processors, the message exchange over the electronic communication channel in response to receiving an indication that a condition for the message exchange has been satisfied by the second entity, wherein initiating the message exchange includes automatically sending at least one of a plurality of messages previously stored in a repository for sending to the second entity upon satisfaction of the condition.”

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454